DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 37-42 are pending in the application. Amended claim 37 and cancelled claims 43-61 have been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al (US 2018/0294062) in view of Zabiego et al (US 2014/0153688), Maury et al (US 2010/0047449), and Nowak et al (US 5,077,091).
Wolfe discloses a process for making a nuclear component, such as a nuclear fuel cladding [0013], via chemical vapor deposition [0068] comprising: i) a support containing a substrate comprising a metallic material (e.g. Zr alloy) [0030], the substrate being coated with an interposed layer [0038] between the substrate and a protective layer (e.g. top coat layer) [0031]; and ii) the protective layer may include CrN [0031]-[0033] and may be deposited by chemical vapor deposition [0068].
Wolfe does not disclose that the substrate further comprises an outer body and inner body of ceramic matrix composite material sandwiching the metal body or that the protective CrN top layer is formed via DLI-MOCVD conditions set forth in steps a) and b). 
Zabiego discloses nuclear fuel cladding comprising a substrate comprising a metal body 3 sandwiched between an outer body 2 made of ceramic-matrix composite material and an inner body 4 made of ceramic-matrix composite material (Fig. 2; Abstract). The CMC layers ensure reinforcement of the mechanical integrity of the cladding and ensure physicochemical integrity of the cladding against thermochemical attack and against physical attack [0081]-[0083]. 
Maury discloses deposition of chromium-containing protective coatings on the surfaces of metal parts to protect against wear and corrosion [0001] by DLI-MOCVD, wherein the chromium-containing coating may be chromium carbide, chromium nitride, or chromium carbonitride (Abstract). A mother solution containing a hydrocarbon-based solvent free of oxygen atoms [0029], a bis(arene) precursor comprising chromium, and an additional precursor [0032] is vaporized [0015] and introduced into the reactor for deposition onto the substrate [0015]-[0017]. The precursors have a decomposition temperature between 300-550°C [0015]. The deposition temperature may be at most 550°C [0017] and may be 500°C during chromium carbide deposition [0048]. 
Nowak discloses MOCVD of chromium nitrides and carbonitrides using chromium bis(arene) precursors (Abstract) wherein low pressure may be used, such as 300 Pa (Table 1) and a deposition temperature of 300-600°C (Col. 5, lines 9-10). The low pressure has an advantage of the production of deposits of uniform thickness in reactors of large capacity and substantial economies in chemical reagents and fluids (Col. 3, lines 42-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to sandwich the metal alloy substrate body of Wolfe in the ceramic-matrix composite bodies as suggested by Zabiego in order to reinforce the mechanical and physicochemical integrity of the cladding and to deposit the chromium nitride top layer by DLI-MOCVD as suggested by Maury for deposition of protective coatings at lower temperatures while using reduced pressure as suggested by Nowak for uniform deposition thickness and substantial economies in chemical reagents.
Regarding Claim 38, Wolfe discloses that the interposed layer may be deposited by PECVD or MOCVD [0011]; [0068].
Thus, claims 37 and 38 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wolfe, Zabiego, Maury, and Nowak.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al (US 2018/0294062) in view of Zabiego et al (US 2014/0153688), Maury et al (US 2010/0047449), and Nowak et al (US 5,077,091) as applied above and further in view of Bryan et al (US 5,301,211) and Ossola et al (MOCVD Route to Chromium Carbonitride Thin Films Using Cr(Net2)4 as Single-Source Precursor: Growth and Mechanism, submitted by Applicant in IDS filed 3/28/19).
Wolfe, Zabiego, Maury, and Nowak do not disclose that the nuclear component further comprises a liner placed on the inner surface of the support or the conditions for deposition of the liner.
Bryan discloses a nuclear fuel component comprising an internal coating (e.g. liner) for wear and corrosion resistance (Col. 1, lines 50-60) wherein the internal coating may be TiN, TiCN, CrN, CrC, etc. (Table 1 and 2). 
Ossola discloses deposition of chromium carbonitride by MOCVD at a deposition temperature of 300-520°C with a chromium amide precursor (Abstract). Similar titanium amide precursor is used for CVD reactions (p. 140, col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further deposit a liner on the inner surface of the fuel cladding of Wolfe or Zabiego, such as TiCN as suggested by Bryan, in order to provide wear and corrosion resistance to the interior of the component and to deposit the liner by MOCVD as suggested by Ossola since they are deposited at low temperatures and exhibit high hardness (Abstract). 
Thus, claim 39 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wolfe, Zabiego, Maury, Nowak, Bryan, and Ossola.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al (US 2018/0294062) in view of Zabiego et al (US 2014/0153688), Maury et al (US 2010/0047449), and Nowak et al (US 5,077,091) as applied above and further in view of Abisset et al (Gas and plasma nitriding pretreatments of steel substrates before CVD growth of hard refractory coatings, submitted by Applicant in IDS filed 3/28/19).
Wolfe, Zabiego, Maury, and Nowak do not disclose performing a subsequent step of ionic or gaseous nitridation on the protective layer.
Abisset discloses gaseous nitriding treatments on metal substrates in a MOCVD reactor (Abstract). The nitriding treatments are well known to improve corrosion resistance of metal components (p. 179, col. 1). Precipitation of CrN is the main cause of hardening effect induced by the nitriding (p. 181, col. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to perform gaseous nitridation on the chromium-containing protective layer of Wolfe/Maury/Nowak as suggested by Abisset since nitridation is well known for improving corrosion resistance and the precipitation of CrN induces a hardening effect to improve surface hardening.
Thus, claim 40 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wolfe, Zabiego, Maury, Nowak, and Abisset.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al (US 2018/0294062) in view of Zabiego et al (US 2014/0153688), Maury et al (US 2010/0047449), and Nowak et al (US 5,077,091) as applied above and further in view of Xu et al (US 2017/0043555).
Wolfe, Zabiego, Maury, and Nowak do not disclose an additional silicon precursor to form a mixed chromium silicon carbide.
Xu discloses a nuclear fuel cladding [0036] wherein a coating may be deposited thereon. The coating may be a mixture of chromium and silicon and may be effective to reduce corrosion and wear [0038]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate an additional silicon precursor into the DLI-MOCVD process of Maury in order to incorporate silicon into the chromium-containing protective coating since it was well known that mixtures of chromium and silicon can provide wear and corrosion resistance to nuclear fuel claddings as evidenced by Xu and Maury discloses that additional precursors may be added to for a desired compound (e.g. nitride, carbide, etc.) [0038]. 
Thus, claim 41 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wolfe, Zabiego, Maury, Nowak, and Xu.
Response to Arguments
Applicant’s arguments, see p. 5-6, filed 6/23/22, with respect to the rejection(s) of claim(s) 37 under 35 USC 103 have been fully considered and are persuasive. Mazzoccoli discloses an intermediate metallic layer comprising palladium, copper, or nickel [0034]; [0038]-[0039] and does not disclose the new limitations of claim 37. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolfe et al (US 2018/0294062). The new limitations have been addressed in the rejections above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715